Case: 19-40124     Document: 00515880853         Page: 1     Date Filed: 05/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      May 28, 2021
                                  No. 19-40124
                               Conference Calendar                   Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Esmir Colorado-Cuero,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:17-CR-20-7


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Esmir Colorado-Cuero has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Colorado-Cuero has not filed a response in this case, but he


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40124      Document: 00515880853          Page: 2      Date Filed: 05/28/2021




                                    No. 19-40124


   has filed a response to his counsel’s Anders motion filed in No. 19-40126, in
   which he presents arguments pertinent to the instant criminal proceeding.
   The record is not sufficiently developed to allow us to make a fair evaluation
   of Colorado-Cuero’s claim of ineffective assistance of counsel; we therefore
   decline to consider the claim without prejudice to collateral review. See
   United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Colorado-Cuero’s response filed in
   No. 19-40126. We concur with counsel’s assessment that the appeal presents
   no nonfrivolous issue for appellate review. Accordingly, counsel’s motion
   for leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                          2